There are but two assignments of error on the record. The first is predicated on the refusal of the affirmative charge requested in writing by the defendant. The bill of exceptions does not purport to set out all of the evidence, and, under the repeated rulings of this court, this assignment cannot be sustained. Garrett v. State, 215 Ala. 224, 110 So. 23; Sanders v. Steen, 128 Ala. 633, 29 So. 586; Clardy v. Walker, 132 Ala. 264,31 So. 78; Davis v. State, 168 Ala. 53, 52 So. 939.
The other assignment is predicated on the refusal of charge A, requested by the defendant, which was bad in form for the use of "believe" instead of "reasonably satisfied." Birmingham Belt R. Co. v. Nelson, 216 Ala. 149, 112 So. 422; Cain v. Skillin, 219 Ala. 228, 121 So. 521, 64 A.L.R. 1022; Alabama Lime  Stone Co. v. Adams, 218 Ala. 647, 119 So. 853; Wallace v. Elliott, 220 Ala. 125, 124 So. 286.
No reversible errors appear upon the record.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur. *Page 549